By the Court.
The first question put to the officer was clearly inadmissible, because it was a direct attempt to obtain from the witness evidence of what he had been told by others concerning the guilt of the prisoner; and this, being mere hearsay evidence, was properly ruled out. But the second question was competent; and the answer, though leading to a pretty shrewd suspicion that the prisoner was the man, was not open to the same objection, of being hearsay evidence.
The defendant having undertaken to prove an alibi, it was competent for the Commonwealth, in reply, to disprove it, even by evidence of the same character as that which had been put in at an earlier stage of the trial. To forbid the introduction of such evidence would be inconsistent with the ordinary, or with any convenient mode of trial. Besides; this objection is only to the order of introducing evidence, which must always be regulated by the discretion of the presiding judge. Cushing v. Billings, 2 Cush. 158. Commonwealth v. Shaw, 4 Cush. 593.

Exceptions overruled.